DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-15 (16-19 are withdrawn) are pending and presented for examination. Claims 1, 2, 4-11, 14 and 15 were amended via the instant response dated 5 July 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 5 July 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claim 10 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment now setting forth that a spinneret is utilized.

The rejection of claims 1-6, 9, 10 and 12 under 35 U.S.C. 102(a)(1) over Behabtu is WITHDRAWN over the instant traversal.
The persuasive traversal is that “Behabtu merely discloses that 96% sulfuric acid may be used as a co-flow coagulant, the coagulant being used to remove the super acid solvent from the extrudate . . .” (Remarks at 8), as such the 96% sulfuric acid addition is not utilized as claimed before extrusion but is utilized after.

The rejection of claims 1-7 and 9 under 35 U.S.C. 102(a)(1) over Chen is WITHDRAWN over the instant amendment requiring >90% of the CNTs be present in the extruded product and the instant traversal.
The persuasive traversal is that Chen discloses “weight ratios of 5/95 and 10/90” (SWNT/Nylon; Remarks at 9) and then that the resulting suspension is “washed and dried in order to obtain the powder comprising only a very low amount of carbon nanotubes” (Id.) and that there is no extrusion before the powder production, which is persuasive.

The rejection of claims 1-3, 6, 9, 11 and 15 under 35 U.S.C. 102(a)(1) over Yoshiwara is WITHDRAWN over the instant amendment and traversal.
Similarly to Chen, Applicants traverse Yoshiwara alledging that “After the pre-treatment, the carbon nanotubes are washed with water until a neutral pHof 6.8 is reached . .. then disperse din water, and a free-standing film is obtained by filtering the dispersion liquid, drying the filtration residue and peeling the filter paper from the dried filtration residue” (Remarks at 10). This is persuasive in that there is no wet spinning and extrusion in Yoshiware as the claim requires.

The rejection of claims 1-6, 9, 10 and 15 under 35 U.S.C. 102(a)(1) over Gong is WITHDRAWN over the instant amendment and traversal.
While Gong states “over 85% of MWCNTs” are in the resulting fiber (With a specific example as Applicants note on Remarks at 11 of 86.8% MWCNTs), Gong discloses that the material must be mixed with an aramid which claim 1 now particularly excludes.

The rejection of claims 1-6, 9, 10 and 15 under 35 U.S.C. 103 over Fan is MAINTAINED and updated below to reflect the instant amendment.
Applicant’s traversal over Fan is noted (Remarks at 12) but as shown in the Non-Final Office Action dated 4 March 2022 there is ample rationale to utilize the 96% sulfuric acid. Fan also does disclose usage of a spinning hole (Fan at 31 and 113-114 as the SWNT/sulfuric acid paste is transferred into a syringe which is then sent into a coagulation bath via a spinning hole and then pulled out of said coagulant bath). Given that only 4-6% of sulfuric acid is utilized (Fan at 116), a CNT concentration in the final dispersion would be >90%.

Applicant’s rejoinder request is noted. However, it is not persuasive as shown in the Non-Final Action dated 4 March 2022, the product can be made by a different method and as such restriction is proper (Also note that claims 16-19 are product-by-process in nature and are restrictable for that reason also).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to explicitly exclude aramids as being in the acidic liquid. However, the instant specification does not set forth this explicitly nor implicitly (via an alternative embodiment as stated in MPEP 2173.05(i)). As such, this is a new matter rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan.
Regarding claims 1, 6 and 10, Fan discloses a process for manufacturing shaped articles (fibers) comprising carbon nanotubes (Fan at “6.2.1. Daca Mixer” and 112-116 discloses 6-8 wt% sulfuric acid addition which results in a CNT fiber of >90%) comprising the steps of supplying carbon nanotubes in an acidic liquid comprising sulfuric acid and shaping the carbon nanotubes in the acidic liquid into a shaped (fiber) article (Id.), wherein the shaped article is a carbon nanotube fiber, the dispersion is shaped into the carbon nanotube fibers by extruding the dispersion through at least one spinning hole (spinneret, 114) and no aramid is required.
While Fan discloses usage of 100+% sulfuric acid (Id.), Fan also discloses that 96% sulfuric acid can be utilized (Fan at 72, and that if heated, the swelling can increase, Fan at “Table 5-1”). Fan discloses that the G-peak can be controlled via the concentration of sulfuric acid utilized (Fan at 72) and as such one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize different sulfuric acid concentrations, such as 96%, to control the G-peak.
As to claims 2 and 3, the dispersion concentration is 6-10% (Fan at 112).
With respect to claim 4, native neat CNT ropes are debundled and that one would want to lower the SWNT concentration to avoid making the mixer less effective (Id.).
Concerning claim 5, sulfuric acid can intercalate between the SWCNTs (Fan at 84).
Turning to claim 9, given usage of the same acid concentration as that instantly claimed, one of ordinary skill in the art would expect the same amount of dissolution of the SWCNTs (<80% dissolved, note that the usage of 100+ sulfuric acid completely dissolves so a lesser concentration would be expected to dissolve less) absent evidence to the contrary though the Office cannot test for this. See supra. This also holds true to maintaining chirality in at least 50% of the CNTs due to practice of the same method using 96% sulfuric acid.
Turning to claim 11, buckypaper is disclosed as being something that can be produced via casting a solution onto a membrane and filtering it thereon (Fan at 23).
As to claim 14, SWNCT length varies up to a couple of mm which overlaps that range instantly claimed (Fan at 12) such that a prima facie case obviousness exists (See MPEP 2144.05).
With respect to claim 15, no discussion of differing chirality is disclosed and given the same method of making one of ordinary skill in the art would expect at least 50% of the CNT in the ‘rope’ to have the same chirality absent evidence to the contrary. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".


Allowable Subject Matter
Claims 8, 12 and 13 are objected to as being dependent upon a rejected base claim for reasons already of record, but would be allowable if rewritten in independent form (minus the new matter) including all of the limitations of the base claim and any intervening claims.
As to claim 8, usage of a polyphosphoric acid as a further acid is not expressly stated by Fan nor obvious.
As to claims 12 and 13, Fan is the closest piece of prior art and it does not expressly state formation of a nanotube paper nor tape or coaxial cable shield.


Conclusion
Claims 1-15 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759